18-14102-mew   Doc 436   Filed 08/01/19 Entered 08/01/19 16:49:36   Main Document
                                       Pg 1 of 3
18-14102-mew   Doc 436   Filed 08/01/19 Entered 08/01/19 16:49:36   Main Document
                                       Pg 2 of 3



                                  EXHIBIT A
         18-14102-mew              Doc 436         Filed 08/01/19 Entered 08/01/19 16:49:36
Glansaol Holdings, Inc., et. al. - Service List to e-mail Recipients
                                                                                                    Main Document
                                                                                                              Served 8/1/2019
                                                                 Pg 3 of 3
ASK LLP                                             ASK LLP
JCHRISTIAN@ASKLLP.COM                               MUDEM@ASKLLP.COM




                                                                                Parties Served: 2




Page 1 of 1
